IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RYAN FELL,                              : No. 821 MAL 2015
                                        :
                  Respondent            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
             v.                         :
                                        :
                                        :
340 ASSOCIATES, LLC AND 334 KAYLA,      :
INC.,                                   :
                                        :
                  Petitioners           :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.